Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11, 14-16, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deaton et al. (US 2008/0284318) as evidenced by Deaton (Inorg. Chim. Acta 2008, 1020-1035) and Karunathilaka et al. (Nature Communications, 2020, 11, 1-9), and further evidenced by Yoon et al. (US 2019/0067589) for claim 3 and Kishino et al. (US 2006/0066225) for claims 14-16.
Claim 1: Deaton et al. teaches hybrid fluorescent/phosphorescent organic light emitting diodes.  The exemplified devices are comprised of a substrate, anode, hole injecting layer, hole transport layer, exciton blocking layer, fluorescent light emitting layer, spacer layer, phosphorescent light emitting layer, electron transporting layer, and a cathode (figure 1 and paragraphs 0421-0430).  The spacer layer as taught by Denton et al. is a layer between the two light emitting layers which allows Dexter transfer of triplet excitons from the fluorescent emitter to the phosphorescent layer but allows only a small amount of Förster transfer of singlet excitons (paragraph 0039).  In this way, it can properly be stated that the spacer layer as described by Deaton et al. functions as an exciton energy control layer.  Device example 1-1 is taught to be comprised of a first electrode (ITO) a second electrode facing the first electrode (Al), at least one emitting unit which is disposed between the first and second electrodes and comprises an emitting material layer which itself is comprised of a host material and a dopant material, a spacer layer, which may function as an exciton energy control layer which is comprised of a first organic compound (paragraphs 0381-0390).  More specifically, the fluorescent light emitting layer consists of host material (host-8) and dopant material (emitter-1) and the spacer layer consists of undoped host-2.  The triplet energy level of these three compounds are taught to be 
Claim 3: In device example 1-1, the excited state singlet and triplet energy levels of the first host (host-8) is 3.3 eV and 2.67 eV, respectively, which are both higher than the excited state singlet and triplet energy levels of the first dopant (emitter-1) which is has an excited triplet energy level of 2.29 eV as taught on page 9 of Deaton et al.  The excited state triplet energy level of emitter-1 is evidenced to be 2.8 eV which is lower than the 3.3 eV of the first host (table 2 of Yoon et al. (dopant D-1 whose structure is shown on page 10 and is identical to emitter-1).
Claim 11: Device example 1-1 is further comprised of a second emitting material layer disposed opposite to the first emitting material layer with respect to the first exciton energy control layer, and wherein the second emitting material layer comprises a second host and a second dopant (host-2 and Ir(piq)3, respectively), thereby anticipating claim 11.
Claims 14-16: Host-8, which is the first host material, has a S1 and T1 of 3.3 eV and 2.67 eV, respectively; emitter-1, which is the first dopant, has a S1 and T1 of 2.8 eV and 2.29 eV, respectively; host-2, which is the second host material, has a S1 and T1 of 2.87 eV and 2.21 eV, respectively; and Ir(piq)3, which is the second dopant, has a T1 of 2.12 eV as taught on page 22 of Deaton et al.  Ir(piq)3 has an excited singlet state energy level of 2.17 eV as evidenced by Kishino et al. (Table 1).  The singlet and triplet energy values of the first host, the second host, the first dopant, and the second dopant satisfy the limitations of claims 14-16.
Claims 35 and 36: Device example 1-1 of Deaton et al. anticipates the organic light emitting display device of claims 35 and 36 as described above.

Allowable Subject Matter
s 2, 4-10, 12, 13, and 17-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766